Order filed August 13, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00604-CV
                                   ____________

                   SCOTT ALEXANDER CLARK, Appellant

                                         V.

 STEVEN WAYNE CLARK AND ROBERT GEORGE CLARK, Appellees


                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-74867-A

                                    ORDER

      The clerk’s record was filed August 7, 2019. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the notice of appeal.

      The Galveston County Clerk is directed to file a supplemental clerk’s record
on or before August 28, 2019, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM